Citation Nr: 0723947	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  01-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis 
with right-sided radiculopathy.  

2.  Whether there was clear and unmistakable error in a 
rating decision of March 24, 1998, denying service connection 
for post-traumatic stress disorder and, if not, whether new 
and material evidence has been received to reopen a claim 
therefor.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  

4.  Entitlement to an effective date earlier than September 
12, 2000, for entitlement to additional compensation for a 
dependent spouse.  

5.  Entitlement to additional compensation for a dependent 
child.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to March 
1963.  

The issues of the veteran's entitlement to an earlier 
effective date for entitlement to  additional compensation 
based on recognition of a dependent spouse, [redacted], and whether 
any of the veteran's children should be considered a 
dependent child, or should have been considered a dependent 
child prior to October 1, 2000, for purposes of entitlement 
to additional compensation, were most recently before the 
Board of Veterans' Appeals (Board) in August 2003.  At that 
time, those matters were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
order to undertake specific development actions.  

On remand, various other issues have been developed and 
certified for the Board's action, including entitlement to 
service connection on direct and secondary bases for lumbar 
spondylosis with right-sided radiculopathy; whether there was 
clear and unmistakable error (CUE) in a rating decision of 
March 24, 1998, denying the veteran's original claim for 
service connection for post-traumatic stress disorder (PTSD); 
whether new and material evidence has been received to reopen 
a previously denied claim for service connection for PTSD, 
and entitlement to a total disability rating for compensation 
due to individual unemployability (TDIU), to include an 
intertwined issue of whether a pending, unadjudicated claim 
for an increased rating for the veteran's service-connected 
residuals of a wound to the right thigh and groin, to include 
entitlement to a TDIU due solely to his only service-
connected disability, from November 1998 remains for 
consideration.  

Also on remand, the Waco RO by its rating decision of March 
2006 denied entitlement of the veteran to service connection 
for post-traumatic fibromyalgia and for dental trauma.  
Following the March 2006 notice to the veteran of the action 
taken, there is no indication in the record, as currently 
constituted, that a timely appeal as to either matter was 
ever filed.  Such matters are thus not within the Board's 
jurisdiction for review at this time and are otherwise not 
herein addressed.  

The Board herein undertakes consideration of the merits of a 
single question, that of whether an effective date of 
February 25, 2000, for the veteran's entitlement to 
additional VA compensation for a dependent spouse is for 
assignment, and remands all other matters on appeal, 
including the question of whether an effective date earlier 
than February 25, 2000, is assignable for entitlement to 
additional VA compensation for a dependent spouse.  Such 
REMAND is to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.  


FINDING OF FACT

VA was provided adequate information of the veteran's 
marriage to [redacted] on February 25, 2000, thereby establishing 
entitlement of the veteran to additional VA compensation for 
a spouse as of that date, with payment of such additional 
compensation being effective from March 1, 2000.  








CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
February 25, 2000, for additional VA compensation for a 
spouse, with payment of benefits as of March 1, 2000, have 
been met.  38 U.S.C.A. §§ 101, 1115, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.4(b)(2), 3.50, 3.204, 3.205, 3.213, 3.50, 
3.400, 3.401, 3.650, 3.651 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000, has 
since been codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as discussed in more detail 
below, sufficient evidence is of record to grant a portion of 
requested benefit, and to that extent, there is no need to 
consider whether there has been full compliance with the 
VCAA, or for that matter, the terms of the prior remand order 
with respect to the limited issue herein addressed on its 
merits.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The term, compensation, means a monthly payment by the 
Secretary to a veteran because of service-connected 
disability.  38 U.S.C.A. § 101(13); 38 C.F.R. § 3.4(a).  
Disability compensation is payable to a veteran that is 
disabled as the result of a personal injury or disease, if 
the injury or disease was incurred or aggravated in the line 
of duty during qualifying military service.  38 U.S.C.A. 
§ 1131 (West 2002).  

A spouse is a person of the opposite sex who is a wife or 
husband pursuant to a valid marriage.  38 U.S.C.A. § 101(31); 
38 C.F.R. §§ 3.1(j), 3.50(a).  A marriage is valid under the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 
3.50(b).

An additional amount of compensation may be payable for a 
spouse and child where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The law provides that an award of additional compensation on 
account of a dependent based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating, but only if proof of a dependent is received 
within one year from the date of notification of such rating 
action.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of the marriage, 
birth, or adoption.  38 U.S.C.A. § 5110(n).  Otherwise, the 
effective date for an award of additional benefits for a 
dependent shall be the latest of the following dates:  The 
date notice is received of the dependent's existence, if 
evidence is received within one year of the VA's request, the 
date dependency arises, the effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action, or the 
date of commencement of the veteran's award.  38 C.F.R. 
§ 3.401(b).

VA will accept the written statement of a claimant as proof 
of marriage or birth of a child or purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
dependent's social security number.  38 C.F.R. § 3.204(a)(1).  
Other evidence is required under certain circumstances, such 
as where the claimant's statement on its face raises a 
question of its validity or the claimant's statement 
conflicts with other evidence of record.  See 38 C.F.R. 
§ 3.204(a)(2).  

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).  Furthermore, in the absence 
of conflicting information, proof of marriage, which meets 
the requirements of § 3.205(a) together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce or annulment specifically 
reciting the effects of the decrees.  38 C.F.R. § 3.205(b).

Evidence on file indicates that service connection for 
residuals of a laceration of the right thigh and groin was 
established by RO action in June 1967, at which time a 0 
percent rating was assigned from March 1967.  That rating was 
increased to 10 percent, effective from March 1967, by RO 
action in February 1968.  In a rating decision of May 1971, a 
20 percent schedular evaluation was assigned, effective from 
January 1971.  In February 1997 action, the RO increased the 
schedular evaluation assigned for the veteran's only service-
connected disability, residuals of a stab wound to the right 
thigh and groin, from 20 percent to 40 percent, effective 
from February 1995.  

On December 29, 1999, the veteran's spouse, [redacted], submitted 
to the RO a request for an apportionment of the VA 
compensation benefits awarded her husband, the veteran.  In 
furtherance of her apportionment claim, [redacted] submitted to the 
RO on February 25, 2000, a statement that she and the veteran 
were married in Hugo, Oklahoma, on June [redacted], 1992, as well a 
copy of her social security card, and on March 2, 2000, she 
filed with the RO a certified copy of her marriage 
certificate, indicating that she had married the veteran in 
June 1992.  Subsequent development of [redacted]' apportionment 
claim led to the veteran's submission of data confirming his 
marriage to [redacted] and their then current separation.  Denial 
of [redacted]' apportionment claim followed, with notice to both 
parties.  

Received by the RO on September 12, 2000, was a VA Form 686c, 
Declaration of Status of Dependents, wherein the veteran 
reported that he was married to [redacted] in June 1992 and 
continued to be married to her; that he had been married to 
[redacted] from March 1964 to September 1978, and that his prior 
marriage to [redacted] had been terminated by divorce in March 
1986.  

Received by the RO on October 25, 2000, was another VA Form 
686c, reflecting the date of birth and social security number 
of [redacted], the veteran's spouse.  He therein indicated that he 
was living with [redacted], but not contributing to her support.  
Accompanying such document were photocopies of the marriage 
license and marriage certificate regarding the veteran's 
marriage to [redacted] in June 1992 in the State of Oklahoma; and, 
among other things, a divorce decree terminating the marriage 
of the veteran and [redacted] as of April 1986.  

On October 27, 2000, yet another VA Form 21-686c was received 
by the RO.  With such document, there was also submitted a 
copy of the divorce decree terminating the veteran's marriage 
to Frances as of September 1978.  Also received were 
additional documents regarding the veteran's April 1986 
divorce from [redacted].  

By its award letter, dated October 31, 2000, the RO informed 
the veteran that his award of VA compensation had been 
amended to include additional benefits for his spouse.  The 
effective date of the award for payment of such benefits was 
noted to be October 1, 2000.  

This case turns on whether and on what date the record was 
adequately documented as to existence of the veteran's 
spouse, [redacted], so as to warrant entitlement of the veteran to 
increased VA compensation.  The RO has determined that the 
date of entitlement to additional VA compensation for the 
veteran's spouse, [redacted], was September 12, 2000, with payment 
of the benefits to occur on the first day of the month 
following the date of entitlement, that being October 1, 
2000.  However, the record demonstrates that the RO was 
informed of the existence of the veteran's marriage to [redacted] 
on February 25, 2000, in connection with her apportionment 
claim and it should have modified the veteran's award, 
effective for payment as of March 1, 2000, the first day of 
the month following the date entitlement was established.  To 
that extent, alone, the veteran's appeal is granted.  

The question of whether an effective date earlier than 
February 25, 2000, is for assignment will be addressed 
following the RO/AMC's completion of additional development 
requested below.  


ORDER

An effective date of February 25, 2000, for entitlement of 
the veteran to additional VA compensation on the basis of his 
spouse, [redacted], with payment of such compensation being 
effective from March 1, 2000, is granted.  


REMAND

As for the issue of whether an effective date earlier than 
February 25, 2000, is for assignment for entitlement to 
additional VA compensation for his dependent spouse, [redacted], as 
well as the issue of entitlement to additional VA 
compensation for a dependent child, it is shown that the RO 
did not afford the veteran proper VCAA notice as to either 
matter, as had been directed by the Board in its August 2003 
remand.  Corrective action is thus in order pursuant to 
Stegall, supra.  

Regarding the veteran's claimed entitlement to service 
connection for a low back disorder, further development is 
also deemed necessary.  No adequate medical examination or 
opinion fully addressing the incurrence and causation issues 
presented by the veteran's claim for direct and secondary 
service connection for lumbar spondylosis is of record and 
further medical input as to those matters is deemed 
advisable.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board also notes that, while an amendment to 38 C.F.R. 
§ 3.310 that became effective during the course of this 
appeal (see 71 Fed. Reg. 52744 (2006), effective October 
2006) essentially codifies the holding in Allen v. Brown, 7 
Vet. App. 439 (1995), with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation, the RO should 
consider this amendment in reajudicating the claim for 
secondary service connection.  

There, too, is considerable confusion as to which individual 
or organization, if any, the veteran has chosen to represent 
his interests in this appeal for entitlement to service 
connection for lumbar spondylosis.  Notice is taken that an 
attorney is representing the veteran on the other matters 
herein at issue, but the record does not specifically denote 
the veteran's choice of that attorney for representation in 
this instance and the power of attorney executed in favor of 
that attorney appears to limit representation to issues other 
than the veteran's claim for service connection for a low 
back disorder, inclusive of lumbar spondylosis.  
Clarification of this point is thus deemed necessary, 
requiring remand to the RO/AMC.  

With respect to the veteran's application to reopen his claim 
for service connection for PTSD, it is noted that through his 
attorney the veteran has raised an intertwined issue of CUE 
in a rating decision of March 24, 1998, denying his original 
claim for service connection for PTSD, based on errors of 
fact and law which he asserts have not to date been fully 
considered by the RO.  Remand of the matter is sought under 
38 C.F.R. § 19.9(a) to permit initial consideration under the 
holding in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001), Szemraj v. Principi, 357 F.3d (Fed. Cir. 2004), and 
VAOPGCPREC 4-2004, to the effect that VA is required to 
determine all potential claims raised by the evidence and the 
scope of such claims, with application of all relevant law 
and regulations.  

Various CUE allegations are advanced, among which includes 
the purported failure in March 1998 to afford consideration 
and apply correctly the "presumption of service connection" 
accorded by 38 U.S.C.A. § 105(a), pursuant to the holding in 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004), thereby 
entitling the veteran to a presumption that his PTSD was the 
result of an in-service injury when stabbed by a bayonet in 
the thigh and groin during training.  The Federal Circuit in 
Shedden, in discussing the presumption of service connection 
created by 38 U.S.C.A. § 105(a) noted that the veteran must 
show the three elements of a claim for service connection or 
service- connected aggravation.  The Federal Circuit stated 
that "the mere fact that a serviceman has suffered a service-
connected disease or injury does not automatically lead to 
compensation for future disabilities" and that "while section 
105(a) establishes a presumption that the disease or injury 
incurred during active duty is service-connected, the veteran 
seeking compensation must still show the existence of a 
present disability and that there is a causal relationship 
between the present disability and the injury, disease, or 
aggravation of a preexisting injury or disease incurred 
during active duty."  Shedden, 381 F.3d at 1166-67.  
It is also alleged that the record, as constituted in March 
1998, contained conflicting medical evidence as to whether 
the diagnostic criteria for PTSD had been met, including a 
competent medical opinion from a trained mental health 
professional that the veteran suffered from PTSD related to 
an inservice bayonet injury to the right thigh and groin.  
The Court of appeals for Veterans Claims has held that 
"simply to claim CUE on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE."  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993); Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  

The Board does agree, however, with the request for a 
psychiatric examination that includes an opinion addressing 
the claim of a nexus between the veteran's PTSD and an in-
service bayonet injury to the right thigh and groin.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

Lastly, the veteran seeks remand as to the question of 
whether a TDIU is for assignment, based on the existence of 
an intertwined matter involving a pending, unadjudicated 
claim for increase, to include a TDIU.  It is alleged that 
such a claim was raised in a VA outpatient treatment note of 
November 16, 1998, and it is asserted that this same medical 
record indicated that the veteran was unemployable due to 
service-connected disablement.  Consideration and application 
of 38 C.F.R. §§ 3.340(a) and 4.16(b), as well as the holdings 
in Bowling v. Principi, 15 Vet. App. 1 (2001) and Roberson, 
supra, are sought on remand, and it is requested that a VA 
medical opinion be obtained as to whether there was an 
increased level of severity of the veteran's single service-
connected disability, residuals of a wound of the right thigh 
and groin, including unemployability relating thereto, within 
the one-year period immediately prior to the date of the 
informal claim.  
In view of the foregoing, this portion of the appeal is 
REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for direct and secondary 
service connection for lumbar spondylosis 
with right-sided radiculopathy, inclusive 
of the changes to 38 C.F.R. § 3.310, 
effective from October 10, 2006, 71 Fed. 
Reg. 52744 (2006); whether there was 
clear and unmistakable error in a rating 
decision of March 24, 1998, denying 
service connection for PTSD; whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for PTSD; entitlement to a total 
disability rating for compensation based 
on individual unemployability, to include 
the question of whether there exists a 
pending, unadjudicated claim for increase 
of November 16, 1998; entitlement to an 
effective date earlier than February 25, 
2000, for additional compensation for a 
dependent spouse, [redacted]; and entitlement 
to additional compensation for a 
dependent child.  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The RO or AMC must obtain 
any relevant VA or other Federal records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Through separate correspondence only 
to the veteran, the veteran's choice of a 
representative to represent his interests 
in connection with his pending claim for 
direct and secondary service connection 
for lumbar spondylosis with right-sided 
radiculopathy must be clarified.  If 
representation is sought by the attorney 
representing him on other matters herein 
on appeal, the veteran should be asked to 
complete an updated power-of-attorney, 
noting any, if at all, limitations or 
restrictions as to such representation.   

3.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.   

4.  Thereafter, the veteran must be 
afforded VA orthopedic and neurological 
examinations in connection with his 
pending claim for direct and secondary 
service connection for lumbar spondylosis 
with right-sided radiculopathy.  The 
purposes of such examinations are to 
identify the etiology and approximate 
onset date for the veteran's lumbar 
spondylosis; whether such disability is 
linked to any incident of service; 
whether the veteran's lumbar spondylosis 
was caused or aggravated by his service-
connected residuals of a stab wound to 
the right thigh and groin; and whether 
the veteran is rendered unemployable by 
service-connected disability.  The claims 
folder must be provided to each examiner 
for use in the study of this case.  

Following a review of the relevant 
evidence in the claims file, the clinical 
examination and any tests that are deemed 
necessary, the orthopedic examiner is 
asked to provide a medical opinion and 
supporting rationale as to the following:  

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
lumbar spondylosis with right-
sided radiculopathy had its 
onset in service or is 
otherwise related to his period 
of service from April 1960 to 
March 1963 or any incident 
thereof?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected residuals of 
a wound of the right thigh and 
groin caused or aggravated his 
lumbar spondylosis with right-
sided radiculopathy beyond its 
natural progression?  

(c)  Is it at least as likely 
as not the veteran was or is 
precluded from substantially 
gainful employment (more than 
marginal employment) at any 
time during the period from 
November 1997 to the present, 
solely due to his service-
connected disability (currently 
only residuals of a stab wound 
to the right thigh and groin), 
consistent with his education 
and employment history but 
without regard to advancing 
age?  

The clinician is requested to use less 
likely, as likely or more likely in his 
answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying 
condition beyond its natural progression 
versus a temporary flare-up of symptoms.

5.  The veteran must also be afforded VA 
psychiatric examination in order to 
determine if the veteran meets the 
diagnostic criteria for PTSD and if so, 
whether it is linked to service.  The 
claims folder must be provided to the 
examining VA psychiatrist for use in the 
study of this case.  Such examination 
must include a detailed review of the 
veteran's psychiatric history, a 
comprehensive mental status evaluation, 
and any and all diagnostic testing deemed 
necessary.  All pertinent diagnoses must 
be set forth.  

The psychiatric examiner is also asked to 
provide a medical opinion and supporting 
rationale as to the following:  

Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  If so, is it at 
least as likely as not (50 
percent or greater probability) 
that the veteran's PTSD is 
causally linked to a verified 
in-service stressor, to include 
a stab wound to the right thigh 
and groin?

The clinician is requested to use less 
likely, as likely or more likely in his 
answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

6.  Lastly, the RO/AMC must readjudicate, 
based on all relevant evidence and all 
pertinent legal authority, the veteran's 
claim for entitlement to direct and 
secondary service connection for lumbar 
spondylosis with right-sided 
radiculopathy, to include consideration 
of 3.310, as revised on October 10, 2006; 
his claim of whether there was CUE in a 
rating decision of March 24, 1998, 
denying service connection for PTSD and, 
if not, whether new and material evidence 
has been received to reopen a claim for 
service connection for PTSD; the claim 
for entitlement to a TDIU; the claim for 
entitlement to an effective date earlier 
than February 25, 2000, for entitlement 
to additional compensation for a 
dependent spouse, [redacted]; and his claim for 
entitlement to additional compensation 
for a dependent child.  

With specific reference to the veteran's 
PTSD claim, the RO/AMC must ascertain in 
connection with the veteran's CUE claim 
in the rating decision of March 24, 1998, 
consideration must be afforded, as 
applicable, the holding in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001), 
Szemraj v. Principi, 357 F.3d (Fed. Cir. 
2004), and VAOPGCPREC 4-2004, to the 
effect that VA is required to determine 
all potential claims raised by the 
evidence and the scope of such claims, 
with application of all relevant law and 
regulations.   

Insofar as the veteran's claim for a TDIU 
is concerned, the RO must on remand 
ascertain whether a VA outpatient 
treatment note of November 16, 1998, 
reportedly indicating that the veteran 
was unemployable due to service-connected 
disablement, represents an informal claim 
for increase, to include a TDIU, under 
38 C.F.R. § 3.157, and whether any such 
claim remains pending and unadjudicated 
to this date.  As well, consideration and 
application, as appropriate, of 38 C.F.R. 
§§ 3.340(a) and 4.16(b), as well as the 
holdings in Bowling v. Principi, 15 Vet. 
App. 1 (2001) and Roberson, supra, should 
be undertaken.  

If any benefit sought on appeal continues 
to be denied, the veteran and his 
attorney or other representative must be 
furnished a supplemental statement of the 
case outlining in detail the adjudicatory 
actions taken in connection with this 
remand.  Included therein must be 
citation to all relevant evidence and all 
controlling law and regulations.  An 
appropriate period of time to respond 
should also then be provided.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


